FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  June 17, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 BRYAN L. TRAVIS,

               Plaintiff - Appellant,                   No. 10-1144
          v.                                            (D. Colorado)
 MICHAEL MURPHY; MONROE                       (D.C. No. 1:10-CV-00240-ZLW)
 MCKAY; JOHN PORFILIO; NEIL
 GORSUCH, et al.,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      Bryan L. Travis appeals the dismissal of his claims against four members of

this Court based on their rulings against him. As explained by the district court,

the defendants are immune from such liability. See, e.g., Mireles v. Waco, 502

U.S. 9, 11–12 (1991). We AFFIRM the judgment below and DENY Mr. Travis’s




      *
       After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
motion for leave to proceed in forma pauperis.

                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                       -2-